Exhibit 10.3

 

SYSOREX GLOBAL HOLDINGS CORP

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made as of November 12, 2015 and
effective as of November 1, 2015 by and between Sysorex Global Holdings Corp., a
Nevada corporation (“Company”), and Thomas L. Steding, an individual
(“Consultant”), having its principle place of business at 3920 Eagle Rock Road,
Box 205, Homewood, CA 96141.

 

Consultant and Company agree as follows:

 

1.            Services and Payment. Consultant agrees to undertake and complete
the Services (as defined in Exhibit A) in accordance with the applicable
statement of work, a form of which is attached as Exhibit A hereto, which will
be executed by both parties (“Statement of Work”). Unless otherwise specifically
agreed upon by Company in writing (and notwithstanding any other provision of
this Agreement), all activity relating to Services will be performed by and only
by Consultant or by employees of Consultant and only those such employees who
have been approved in writing in advance by Company (“Consultant Personnel”).
Consultant agrees that it will not (and will not permit others to) violate any
agreement with or rights of any third party or, except as expressly authorized
by Company in writing hereafter, use or disclose at any time Consultant’s own or
any third party’s confidential information or intellectual property in
connection with the Services or otherwise for or on behalf of Company.

 

2.            Ownership; Rights; Proprietary Information; Publicity.

 

a.            Company shall own all right, title and interest (including patent
rights, copyrights, trade secret rights, mask work rights, trademark rights, sui
generis database rights and all other intellectual and industrial property
rights of any sort throughout the world) relating to any and all inventions
(whether or not patentable), works of authorship, mask works, designations,
designs, know-how, ideas and information made or conceived or reduced to
practice, in whole or in part, by Consultant in connection with the Services or
any Proprietary Information (as defined below) (collectively, “Inventions”).
Consultant will promptly disclose and provide all Inventions to Company and will
keep adequate and current written records of all Inventions, which records shall
be available to and shall remain the sole property of Company. Consultant hereby
makes all assignments necessary to accomplish the foregoing ownership.
Consultant represents, warrants, and covenants that Consultant has obtained or
will obtain, prior to having any particular Consultant Personnel perform
Services, an assignment of such Consultant Personnel’s rights in Inventions as
needed to give effect to Company’s ownership as contemplated above; provided
that no assignment is made that extends beyond what would be allowed under
applicable law, if Consultant was an employee of Company. Consultant shall
assist Company (and, where applicable, shall cause Consultant Personnel to
assist Company), at Company’s expense, to further evidence, record and perfect
such assignments, and to perfect, obtain, maintain, enforce and defend any
rights assigned. Consultant hereby irrevocably designates and appoints Company
as its agents and attorneys-in-fact, coupled with an interest, to act for and on
Consultant’s behalf to execute and file any document and to do all other
lawfully permitted acts to further the foregoing with the same legal force and
effect as if executed by Consultant.

 

b.            Consultant agrees that all Inventions and all other business,
technical and financial information (including, without limitation, computer
programs, technical drawings, algorithms, know-how, trade secrets, formulas,
processes, ideas, inventions (whether patentable or not), improvements,
schematics, customer lists and customer information, suppliers and supplier
information, pricing information, product development, sales and marketing plans
and strategies, personnel information, and other technical, business, financial,
customer and product information), Consultant learns, develops or obtains in
connection with the Services or that are received by or for Company in
confidence, constitute “Proprietary Information.” Consultant shall hold in
confidence and not disclose or, except in performing the Services, use any
Proprietary Information. However, Consultant shall not be obligated under this
Section 2.b with respect to information Consultant can document is or becomes
readily publicly available without restriction through no fault of Consultant.
Upon termination or as otherwise requested by Company, Consultant will promptly
return to Company all items and copies containing or embodying Proprietary
Information, except that Consultant may keep its personal copies of its
compensation records and this Agreement. Consultant also recognizes and agrees
that Consultant has no expectation of privacy with respect to Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored computer files, email messages and voice messages),
and that Consultant’s activity, and any files or messages, on or using any of
those systems may be monitored at any time without notice.



 

 Page 1 of 8

 

 

c.             If any part of the Services or Inventions is based on,
incorporates, or is an improvement or derivative of, or cannot be reasonably and
fully made, used, reproduced, distributed and otherwise exploited without using
or violating technology or intellectual property rights owned or licensed by
Consultant and not assigned hereunder, Consultant hereby grants Company and its
successors a perpetual, irrevocable, worldwide royalty-free, non-exclusive,
sublicensable right and license to exploit and exercise all such technology and
intellectual property rights in support of Company’s exercise or exploitation of
the Services, Inventions, other work performed hereunder, or any assigned rights
(including any modifications, improvements and derivatives of any of them).

 

d.             Consultant represents that his performance of all terms of this
Agreement as a consultant of the Company has not breached and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
acquired by Consultant prior or subsequent to the commencement of Consultant's
consultant relationship with the Company, and Consultant will not disclose to
the Company, or use, any inventions, confidential or non-public proprietary
information or material belonging to any previous client, employer or any other
party. Consultant will not induce the Company to use any inventions,
confidential or non-public proprietary information or material belonging to any
previous client, employer or any other party.

 

e.             Consultant recognizes that the Company has received and in the
future will receive confidential or proprietary information from third parties
subject to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Consultant agrees
to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out Consultant's work for the Company
consistent with the Company’s agreement with such third party.

 

3.            Warranty and other Obligations. Consultant warrants that: (i) the
Services will be free from material defects and performed in a professional and
workmanlike manner and that none of such Services nor any part of this Agreement
is or will be inconsistent with any obligation Consultant may have to others;
(ii) all work under this Agreement shall be Consultant’s original work and none
of the Services or Inventions nor any development, use, production, distribution
or exploitation thereof will infringe, misappropriate or violate any
intellectual property or other right of any person or entity (including, without
limitation, Consultant); and (iii) Consultant has the full right to allow it to
provide Company with the assignments and rights provided for herein and, in
addition, Consultant will have each person who may be involved in any way with,
or have any access to, any Services or Proprietary Information will enter into
(prior to any such involvement or access) a binding agreement for Company’s
benefit that contains provisions at least as protective as those contained
herein; (iv) Consultant shall comply with all applicable laws and Company safety
rules in the course of performing the Services; and (v) if Consultant’s work
requires a license, Consultant has obtained that license and the license is in
full force and effect. To the maximum extent permitted by law, Consultant shall
unconditionally indemnify, hold harmless and defend Company and all of its
directors, officers, employees, and agents from and against all claims, losses,
injury, damage, withholdings and legal liability, including attorney’s fees and
litigation costs, caused by the negligence, fault, error or omission of
Consultant, its agents or representatives. Such indemnity shall extend to all
claims, losses, injury, damage, withholdings and legal liability arising from or
related to any infringement or violation of any patent, copyright, trade secret,
license or other property or contractual right of any third party.

 

4.            Term and Termination. This Agreement shall commence upon the
Effective Date until October 31, 2016, which may be extended by the Company in
writing. Company may terminate this agreement at any time without notice if
Consultant breaches a material provision of this Agreement. Company also may
terminate this Agreement at any time, upon 45 calendar days’ written notice but
Company shall upon such termination pay Consultant all unpaid, undisputed
amounts due for the Services, completed prior to the notice of such termination.
Consultant may terminate with 30 calendar days’ written notice. Section 2
through 10 of this Agreement and any remedies for breach of this Agreement shall
survive any termination or expiration. Company may communicate the obligations
contained in this Agreement to any other (or potential) client or employer of
Consultant.

 

5.            Relationship of the Parties; Independent Contractor; No Employee
Benefits. Notwithstanding any provision hereof, Consultant is an independent
contractor, and neither Consultant nor any Consultant Personnel is an employee,
agent, partner or joint venturer of Company, and neither Consultant nor any
Consultant Personnel shall bind or attempt to bind Company to any contract.
Consultant shall accept any directions issued by Company pertaining to the goals
to be attained and the results to be achieved by Consultant, but Consultant
shall be solely responsible for the manner and hours in which the Services are
performed under this Agreement. Neither Consultant nor any Consultant Personnel
shall be eligible to participate in any of Company’s employee benefit plans,
fringe benefit programs, group insurance arrangements or similar programs.
Company shall not provide workers’ compensation, disability insurance, Social
Security or unemployment compensation coverage or any other statutory benefit to
Consultant or any Consultant Personnel. Consultant will be solely responsible
for the performance of all Consultant Personnel, for compensating such
Consultant Personnel, and for complying with all laws and regulations applicable
to its relationships with such Consultant Personnel. Without limiting the
foregoing, Consultant shall comply at Consultant’s expense with all applicable
provisions of workers’ compensation laws, unemployment compensation laws,
federal Social Security law, the Fair Labor Standards Act, federal, state and
local income tax laws, and all other applicable federal, state and local laws,
regulations and codes relating to terms and conditions of employment required to
be fulfilled by employers or independent contractors. Consultant agrees to
indemnify Company from all claims, damages, liability, settlement, attorneys’
fees and expenses, as incurred, because of the foregoing or any breach of this
Section 5. If Consultant is a corporation, it will ensure that its employees and
agents are bound in writing to Consultant’s obligations under this Agreement.

 

 Page 2 of 8

 

 

6.            Assignment. This Agreement and the services contemplated hereunder
are personal to Consultant and Consultant shall not have the right or ability to
assign, transfer or subcontract any obligations under this Agreement without the
written consent of Company. Any attempt to do so shall be void. Company may
assign its rights and obligations under this Agreement in whole or part.

 

7.            Notice. All notices under this Agreement shall be in writing and
shall be deemed given when delivered by hand or professional courier or express
delivery service or confirmed fax to the address of the party to be noticed as
set forth herein or to such other address as such party last provided to the
other by written notice.

 

8.            Non-Solicitation; Conflict of Interest. As additional protection
for Proprietary Information, Consultant agrees that during the period over which
it is to be providing the Services: (i) and for one (1) year thereafter,
Consultant will not directly or indirectly encourage or solicit any employee or
consultant of Company to leave Company for any reason; and (ii) Consultant will
not engage in any activity that is in any way competitive with the business or
demonstrably anticipated business of Company, and Consultant will not assist any
other person or organization in competing or in preparing to compete with any
business or demonstrably anticipated business of Company. Without limiting the
foregoing, Consultant may perform services for other persons, provided that such
services do not represent a conflict of interest or a breach of Consultant’s
obligation under this Agreement or otherwise.

 

9.            Publicity. Consultant shall make no public announcements or engage
in any marketing or promotion concerning this Agreement or the work performed
hereunder without the advance written consent of Company, which consents, shall
not be unreasonably withheld.

 

10.          Governing Law. Venue. This Agreement shall be governed by and
construed in accordance with the laws of the state of California. The venue of
any such litigation or dispute between the parties shall be in San Mateo County,
California.

 

11.          Miscellaneous. This Agreement sets forth the entire and exclusive
understanding of the parties with respect to the subject matter hereof, and
supersedes and merges all prior and contemporaneous agreements or
understandings, whether written or oral, with respect to its subject matter. Any
breach of Section 2 or 3 will cause irreparable harm to Company for which
damages would not be an adequate remedy, and therefore, Company will be entitled
to injunctive relief with respect thereto in addition to any other remedies. The
failure of either party to enforce its rights under this Agreement at any time
for any period shall not be construed as a waiver of such rights. No changes or
modifications or waivers to this Agreement will be effective unless in writing
and signed by both parties. In the event that any provision of this Agreement
shall be determined to be illegal or unenforceable, that provision will be
limited or eliminated to the minimum extent necessary so that this Agreement
shall otherwise remain in full force and effect and enforceable. In any action
or proceeding to enforce rights under this Agreement, the prevailing party will
be entitled to recover costs and attorneys’ fees. Headings herein are for
convenience of reference only and shall in no way affect interpretation of the
Agreement. This Agreement may be executed in counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the undersigned have entered into this Consulting Agreement
as of the Effective Date.

 



SYSOREX GLOBAL HOLDING CORP.   CONSULTANT       /s/ Nadir Ali   /s/ Thomas L.
Steding Signature   Signature       Nadir Ali   Thomas L. Steding Name   Name  
    CEO   Consultant Title   Title       November 12, 2015   November 12, 2015
Date   Date



 



 Page 3 of 8

 

 

EXHIBIT A

Statement of Work

 

This Statement of Work is issued under and subject to all of the terms and
conditions of the Consulting Agreement dated as of November 12, 2015 by and
between Company and Consultant.

 

SERVICES

 

Consultant will report to the CEO. Services include providing guidance on
general management and leadership, cultural practices and reinforcement,
marketing strategy and positioning, product development best practice, weekly
control practices, executive development, and the like.

 

FEES /EXPENSES

 

Consultant will be paid $5,000 per month by the 5th day of each month during
which services will be provided.

 

All expenses in excess of $500 must be pre-approved in writing by a member of
the Company’s executive management. An itemized expense statement must be
submitted including substantiating receipts. All expenses will be reimbursed in
accordance with the Company’s Travel and Entertainment Policy attached hereto as
Exhibit B.

 

On the 1st day of each month, the Consultant shall issue an invoice to Company
relating to (i) the fees for services to be rendered by the Consultant for the
current month and (ii) the reimbursable expenses incurred by the Consultant in
connection with the Services during the prior month.

 

Consultant will receive a one-time grant of 50,000 stock options subject to the
terms and conditions of the Company's stock option plan and stock option
agreement. The options will vest at a rate of 1/48th of the number of option
shares for each month of the Consultant’s continuous service to the Company
starting on the date of grant by the board of directors.

 

IN WITNESS WHEREOF, the undersigned have entered into this Statement of Work as
of the Effective Date.

 



SYSOREX GLOBAL HOLDINGS CORP.   CONSULTANT       /s/ Nadir Ali   /s/ Thomas L.
Steding Signature   Signature       Nadir Ali   Thomas L. Steding Name   Name  
    CEO   Consultant Title   Title       November 12, 2015   November 12, 2015
Date   Date



 



 Page 4 of 8

 

 

EXHIBIT B

Travel and Entertainment Policy

 







 Page 5 of 8

 

 

Travel and Entertainment

Expense Policy*

Effective: December 15, 2014

 

This policy is designed as a guideline for employees as it relates to expenses
incurred for Company travel and entertainment. This policy is in keeping with
the Company’s continuing effort to control expenses and is consistent with the
practices of most organizations our size.

 

It is the Company’s policy to reimburse employees for ordinary and necessary
expenses incurred while traveling or entertaining on company business or
incurred in connection with a specific authorized business activity. All
employees are expected to apply these guidelines on a reasonable yet
conservative basis, consistent with normal living standards, and where this
policy is silent, to exercise good business judgment.

 

Employees are responsible for ensuring that expenses incurred and submitted for
reimbursement are, by policy, allowable business expenses. Managers are required
to ensure that the policy is understood and followed by all concerned, which
includes ongoing review of their employees’ travel expenses, and credit card
charges.

 

The Company strongly encourages the use of travel discounts when making travel
arrangements. Travelers are expected to obtain the lowest available airfare that
reasonably meets business travel needs.

 

Employees will be reimbursed based on timely filed, accurate expense reports.
Each expense must be listed separately with the appropriate substantiating
receipt attached. We must have the actual receipt from the hotel, car rental
agency, airline, restaurant, etc. We cannot accept a credit card statement only
showing the total charge.

 

TRAVEL EXPENSES

 

Airfare: Air travel reservations should be booked based on cost and expediency.
For domestic air travel, all employees should fly coach at the lowest possible
fare up to one stop and with layovers of no more than two hours. For
international air travel, all employees should fly coach at the lowest possible
non-stop fare. The Company will only reimburse for a first checked bag. The
Company will not reimburse on-board food and beverage for flights less than 4
hours. Travel that is billable to a customer must follow the expense policies of
the customer.

 

Lodging: Lodging accommodations should be reserved online for single occupancy
at lowest cost room, nearest to airport or within 5 miles of designated
location. The Company will not reimburse for hotel services such as laundry,
movie, etc. As a matter of course, the traveler’s credit card will guarantee
hotel accommodations for late arrival. Employees are responsible for canceling
hotel rooms and must obtain a cancellation number from the hotel.

 

Parking: Airport parking reimbursements must be reasonable. Since parking at an
airport garage is generally more expensive than parking in shuttle lots, we
encourage you to park in a less expensive shuttle lot if possible.

 

Rental Vehicles (car rental, taxi, Zip car, Uber and shuttle): The method of
transportation is dependent upon the location, duration and nature of the
business trip. Travelers are expected to use their best judgment as to the
method chosen based on business needs and cost. For car rental, a compact car is
the standard size of vehicle for Company travel. If three (3) or more employees
are traveling together, a mid-size car should be requested. Travelers must
refuel a rental car before returning the vehicle to the rental agency to avoid
service fees and more expensive fuel rates. Receipts are required to support all
rental vehicle expenses, regardless of type.

 

In the event of an accident the employee must notify the appropriate Division
Controller immediately. Follow the accident instructions listed in the rental
car company's rental agreement.

 

Automobile Mileage: Employees who are required to use their own automobile for
business purposes and are not on a monthly auto allowance plan, will be
reimbursed at the current Internal Revenue Service (IRS) mileage rate for
business- related mileage. Employees must provide documentation including the
date of travel, miles traveled, to and from location, and the purpose of each
trip that required use of their personal vehicle. Personal commute miles are not
reimbursable (i.e., an employee commute from home to the office is not
reimbursable).

 



 Page 6 of 8

 

 



Travel and Entertainment

Expense Policy*

Effective: December 15, 2014

 



Tolls and Parking: All business related tolls and parking expenses are
reimbursable. Receipts are required.

 

Meals and Entertainment: In order to be tax-deductible, expenses must be
ordinary, necessary and directly related or associated with the active conduct
of Company business. For tax purposes, it is very important to properly document
expenses and substantiate the following items: the date, the place (name and
location), a description of the meal or entertainment, the business purpose and
the business relationship of the persons entertained (client or employee, name,
occupation, title, etc.). Expenses exceeding $50 per day for daily meals will be
considered an exception and the reason should be noted.

 

Employee Working Meals, such as working lunches or department outings must be
approved in advance by VP or above on a case by case basis.

 

Other Gratuities: Tips for services furnished by porter, bellhops, etc., are
also reimbursable, and should be classified under the appropriate account (Hotel
for bellhop tips, Auto for taxi tips, etc.). In these instances, the gratuity
must not exceed 20% of the bill excluding tax. The receipt requirement is waived
but must be documented accordingly on the employee expense report.

 

Gifts: All gifts require CEO or CFO approval.

 

Non-reimbursable Expenses: Airline club memberships, airline upgrades,
child-care, babysitting, house-sitting, pet- sitting/kennel charges, commuting
between home and office, in-room movies, personal donations or gifts,
unauthorized attendance at conventions, seminars and conferences, personal
postage or telephone calls, personal reading material, insurance, repairs or
maintenance on a personal automobile, airline or other travel insurance, costs
incurred by traveler’s failure to cancel travel or hotel reservations in a
timely fashion, haircuts and personal grooming, parking fines or traffic
tickets, laundry and dry cleaning, health club facilities, towing costs,
sightseeing, personal side trips or other form of personal entertainment, lost
or stolen personal belongings and other expenses not directly related to the
business travel. No reimbursement of expenses incurred by spouses, domestic
partners, or guests will be reimbursed.

 

EMPLOYEE EXPENSE REPORTS

 

Submitting an expense report is not only a request for reimbursement, it is a
representation that the expenditures are in full compliance with Company policy
and contain the documentation and support required for tax purposes. The
employee is responsible for timely submission of expense reports and that the
expenditures submitted are, by policy, allowable business expenses. Each manager
must ensure that this policy is understood and followed by all concerned.

 

Receipts are required for reimbursement of individual travel-related expenses
and all other reimbursements regardless of the dollar amount. The exception to
this rule is reimbursement of up to $5.00 for miscellaneous expenses such as
tipping at airports and hotels. The receipts required are based in part on IRS
rules and regulations. Please be aware that expenses that are reimbursed to
employees, but later disallowed by the IRS, are considered taxable income to the
employee.

 

Reimbursement: Every Employee Expense Report received will be reviewed by
Accounting for accuracy of calculations and presence of all required receipts.
If an error is discovered in the calculation of the reimbursable amount, a
receipt is missing, or an expense is deemed “non-reimbursable” due to
non-compliance with this policy, the amount reimbursed to the employee will be
the revised total, net of any of these items. If the reimbursed amount is
different from that on the submitted Employee Expense Report, a form detailing
the adjustments will be forwarded to the employee.

 



 Page 7 of 8

 

 



Travel and Entertainment

Expense Policy*

Effective: December 15, 2014

 

GENERAL GUIDELINES

 

Employees must file expense reports no later than 5 days following the end of
the month in which the expenses are incurred. Payment of reimbursable expenses
will be made to the employee within 15 working days of receipt by Accounting.
Expenses submitted for reimbursement more than 2 months after being incurred
will not be reimbursed.

 

Cell Phone Use While Driving - Employees must use a hands-free device while
driving.

 

Conference Registration Fees – Conference registration must be approved in
advance by VP or above on a case by case basis. Registration fees can be prepaid
with a credit card or check through the Accounting Department. Business related
banquets or meals that are considered part of the conference can be paid with
the registration fees; however, such meals must be deducted from the traveler’s
per diem allowance.

 

* EMPLOYEES WORKING ON GOVERNMENT PROJECTS MUST FOLLOW JOINT TRAVEL REGULATIONS
(JTR)

 

Page 8 of 8

 



